       Case 4:21-cv-01963-HSG Document 20 Filed 07/26/21 Page 1 of 2



 1   ANDREW R. NEILSON, State Bar No. 221694
     FULVIO F. CAJINA, State Bar. No. 289126
 2   LAW OFFICES OF ANDREW NEILSON & FULVIO CAJINA
 3     528 Grand Avenue
       Oakland, CA 94610
 4     Telephone: (415) 462-6200
       Facsimile: (510) 350-8598
 5     E-mail: aneilson@aneilsonlaw.com
       fulvio@cajinalaw.com
 6   Attorneys for Plaintiffs KAREN LEGG and MICHELLE LEGG
 7   ROB BONTA
     Attorney General of California
 8   JEFFREY T. FISHER
     Supervising Deputy Attorney General
 9   JENNIFER J. NYGAARD
     Deputy Attorney General
10   State Bar No. 229494
      1515 Clay Street, 20th Floor
11    P.O. Box 70550
      Oakland, CA 94612-0550
12    Telephone: (510) 879-0802
      Fax: (510) 622-2270
13    E-mail: Jennifer.Nygaard@doj.ca.gov
     Attorneys for Defendant CDCR
14

15                          IN THE UNITED STATES DISTRICT COURT
16                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                       OAKLAND DIVISION
18

19
     KAREN LEGG, et al.,                                 4:21-cv-01963-HSG
20
                                          Plaintiffs, STIPULATION AND ORDER TO
21                                                    EXTEND DEFENDANT CDCR’S
                  v.                                  TIME TO RESPOND TO THE FIRST
22                                                    AMENDED COMPLAINT
23   CALIFORNIA DEPARTMENT OF                            Judge:        The Honorable Haywood S.
     CORRECTIONS AND                                                   Gilliam, Jr.
24   REHABILITATION (CDCR), et al.,                      Trial Date:   Not Scheduled
                                                         Action Filed: March 19, 2021
25                                     Defendants.
26

27

28
                                                     1
                 Stip. and Order Extend CDCR’s Time Respond First Am. Compl. (4:21-cv-01963-HSG)
       Case 4:21-cv-01963-HSG Document 20 Filed 07/26/21 Page 2 of 2



 1         Under Civil Local Rule 6-1(a), Plaintiffs Karen Legg and Michelle Legg (“Plaintiffs”), and

 2   Defendant California Department of Corrections and Rehabilitation (“CDCR”) (collectively “The

 3   Parties”) stipulate and agree that the time for Defendant CDCR to respond to the First Amended

 4   Complaint (ECF No. 18) is extended from July 23, 2021 to August 23, 2021.

 5
      Dated: July 23, 2021                                  Respectfully submitted,
 6

 7
                                                          By: /s/ Andrew R. Neilson
 8                                                            /s/ Fulvio Cajina
                                                         Andrew R. Neilson
 9                                                       Fulvio F. Cajina
                                                         Attorneys for Plaintiffs Karen Legg and
10                                                       Michelle Legg
11

12
      Dated: July 23, 2021                                  By: /s/ Jennifer J. Nygaard
13
                                                            Jennifer J. Nygaard
14                                                          Deputy Attorney General
                                                            Attorney for Defendant CDCR
15

16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
                  7/26/2021
     Dated: ____________________                         _______________________
19
                                                         HAYWOOD S. GILLIAM, JR.
20                                                       United States District Judge

21

22

23

24

25

26

27
     SF2021401066
28   Stip. and Order Extend CDCR's Time to Respond to FAC.docx

                                                        2
                    Stip. and Order Extend CDCR’s Time Respond First Am. Compl. (4:21-cv-01963-HSG)
